Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the amendment filed on 7/8/2022. 
Claims 1-18 are pending in the application.  
The information disclosure statement filed on 4/13/2022 has been considered.
The 101 rejection to claims 1-6 has been withdrawn due to the amendment to the claims.
Response to Amendment
Per claim 3, it was previously depended on claim 2, now it is changed to 1 without a marking.  Furthermore, previously recited limitation, “is used to create” is omitted without markings.
Per claim 4, ‘,’ after “tool” is replaced with “is used for” that was previously recited, without markings.
Per claim 5, ‘,’ after “tool” is replaced with “parametrizes” that was previously recited, without markings.
Per claim 6, ‘,’ after “tool” is replaced with “creates” that was previously recited, without markings.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the apparatus” at line 2. There is insufficient antecedent basis for this limitation in the claim.  Interpretation: the system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sarid (US20200218588).
 	1. (currently amended) A system comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the system to: embed a computational notebook editor within a software client interface; embed a reverse proxy server with an application server, the application server in communication with the software client interface (Sarid, see at least [0023] an API notebook tool further include converting the API into an object model stored as a note in a data store. In an example use case scenario, the client, which can be generated based on the library for the API specification language, can then be embedded into a mobile client application that interacts with the web service by calling the API; [0034] the API notebook tool service can be implemented on a computer server or appliance (e.g., or using a set of computer servers and/or appliances) or as a cloud service, such as using Amazon Web Services or other cloud service providers. For example, API notebook tool service 120 can be implemented on one or more computer servers or appliance devices or can be implemented as a cloud service, such as using Amazon Web Services or another cloud service provider for cloud-based computing and storage services; [0057] the API notebook tool is implemented as a single-page application running entirely within a web browser, using the JavaScript language and DOM built into the browser to create the visual representation for the user, handle the API notebook's operational logic, call out to external services to load RAML and other files and handle API requests and responses, and persist the note …The API notebook can also offer various mechanisms for embedding itself within other web pages or sites and non-web locations such as IDEs. The API notebook can also offer extension points or overridable functionality to allow it to be used for purposes such as automated testing, in which the initial notebook creation can be carried out by a user and/or by an automated notebook generation tool; [0061] Such notebooks can be saved to GitHub as gists and can also be shared (e.g., via GitHub and/or by embedding them in a blog or by linking to them); [0064] the API notebook can include a JavaScript software program that can be embedded within a web page or similar HTML/JavaScript container such as a desktop Interactive Development Environment (IDE), along with certain services on a set of servers that allow for persistence, proxying of web service API calls, and collaboration; [0082] In one embodiment, the process further includes converting the API into an object model stored as a note in a data store. In an example use case scenario, the client, which can be generated based on the library for the API specification language, can then be embedded into a mobile client application that interacts with the web service by calling the API);
 	and host, by a container management system, a multi-user server; a notebook interactive development environment; and a notebook execution tool, the container management system in communication with the application server (Sarid, see at least [0027] the API notebook tool can be used to facilitate integration of client applications with Software As A Service (SAAS) and other online services (e.g., web services or other cloud services), which have, for example, interfaces, such as public or private APIs that are exposed for applications to interact with such online services; [0029] API design and definition, API integration, API management (e.g., who has access, what is the scope of such access, etc.), API analytics, and API engagement; [0032] For example, web service providers or other cloud service providers … can be provided as a cloud-based API notebook tool service; [0034]; [0048]; [0064], the API notebook is constructed within an HTML and JavaScript container, such as a web browser, and uses JavaScript as the language in which scripts can be written and then executed using the API notebook … proxying of web service API calls, and collaboration; [0077] The notebook can be executed manually (e.g., from a browser) by a user, or it can be executed automatically with or without any user interface (e.g., as part of a continuous integration software development lifecycle)).
 	2. (currently amended) The system of claim 1, wherein the instructions further configure the system to: access, by the computational notebook editor, the notebook interactive development environment via the reverse proxy (Sarid, see at least [0023] the client, which can be generated based on the library for the API specification language, can then be embedded into a mobile client application that interacts with the web service by calling the API; [0057]; [0064] the API notebook can include a JavaScript software program that can be embedded within a web page or similar HTML/JavaScript container such as a desktop Interactive Development Environment (IDE), along with certain services on a set of servers that allow for persistence, proxying of web service API calls, and collaboration).  
 	3. (currently amended) The system of claim 1, wherein the instructions further configure the system to: create, by the computational notebook editor, one or more notebook templates (Sarid, see at least [0022]; [0027] the API notebook tool can be used to facilitate integration of client applications … The API notebook tool can improve and ease development of applications that can interact with such online services by calling their respective APIs by dynamically generating client code for calling APIs for services, by generating help information for calling APIs for services … by providing example and template client code for calling APIs for services; [0047] allow other developers to view those scripts as examples or as templates for usage in their development and discovery efforts; [0056]; [0057]).
Per claims 7-9 and 13-15, they are the method and medium versions of claims 1-3, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1-3 above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sarid in view of Stoica et al. (US 9990230, hereafter Stoica).

Per claim 4:
Sarid teaches execution by the notebook execution tool, of one or more notebook templates created by the computational notebook editor. (Sarid, see at least [0048]; [0064], the API notebook is constructed within an HTML and JavaScript container, such as a web browser, and uses JavaScript as the language in which scripts can be written and then executed using the API notebook … proxying of web service API calls, and collaboration; [0077] The notebook can be executed manually (e.g., from a browser) by a user, or it can be executed automatically with or without any user interface (e.g., as part of a continuous integration software development lifecycle); [0022]; [0027] the API notebook tool can be used to facilitate integration of client applications … by generating help information for calling APIs for services … by providing example and template client code for calling APIs for services; [0047] allow other developers to view those scripts as examples or as templates for usage in their development and discovery efforts; [0056]; [0057]).
 	 Stoica does not explicitly teach scheduling a scheduled execution.  Stoica teaches scheduling a notebook execution (Stoica, see at least Fig. 4 and associated texts, scheduling a notebook execution …a scheduled time and a cluster … for scheduling a notebook execution).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Stoica’s execution scheduling with Sarid’s notebook API system to modify Sarid’ system to combine the scheduling function as taught by Stoica, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to a cluster environment having a notebook system.  Combining Stoica’s functionality with that of Sarid results in a system that allows scheduling of a notebook execution. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to perform an execution at a specific scheduled time (Stoica, see at least Fig. 4 and associated texts, scheduling a notebook execution …a scheduled time and a cluster … for scheduling a notebook execution).
 	5. (currently amended) The system of claim 4, wherein the instructions further configure the system to: parametrize, by the notebook execution tools the one or more notebook templates (Sarid, see at least [0035] the API may allow requests to request a user with certain parameters by making an API call in the form of GET/users/Alice to perform a user lookup operation, which can return various data (e.g., account number; status: active; level: manager; and/or other data); [0065], prerequisite parameter/requirement; [0033], define an API’s endpoints and expected parameters, which can be consumed and processed by the API notebook tool).
 	6. (currently amended) The system of claim 4, wherein the instructions further configure the apparatus to: create, by the notebook execution tool, a workflow for execution of one or more computational notebooks (Sarid, see at least [0048] creation and documentation of examples, use cases and workflows (e.g., a sequence of calls to an API(s) with some logic), and publishing and collaboration on them; [0067] the API notebook can also provide documentation cells, in which the user can enter documentation, usually related to the notebook, to specific cells, to specific stages in a workflow, to a particular use case, and/or other related documentation; [0076] That access can be synchronous or asynchronous, and the notebook can offer facilities to manage asynchronous interactions such that the order of execution of cells in the note is more logical and intuitive).
Per claims 10-12 and 16-18, they are the method and medium versions of claims 4-6, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 4-6 above. 
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered but they are not persuasive. 
In response to applicant’s statement that Sarid does not disclose a reverse proxy server,
The speciation does not provide a particular definition for the reverse proxy.  It is merely described that the reverse proxy 108 is embedded as a component in an application instead of as a separate service.  Sarid disclose the API notebook can include a JavaScript software program that can be embedded within a web page or similar container along with certain services on a set of servers that allow for persistence, proxying of web service API calls and collaboration where a client is generated based on the library for the API specification language and is then embedded into a mobile client application that interacts with the web service by calling the API ([0023]; [0034]; [0057] the API notebook tool is implemented as a single-page application running entirely within a web browser, using the JavaScript language and DOM built into the browser to create the visual representation for the user, handle the API notebook's operational logic, call out to external services to load RAML and other files and handle API requests and responses, and persist the note …The API notebook can also offer various mechanisms for embedding itself within other web pages or sites and non-web locations such as IDEs; [0064]; [0082]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193